Citation Nr: 0334276	
Decision Date: 12/09/03    Archive Date: 12/16/03

DOCKET NO.  03-16 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for headaches, claimed 
as secondary to the veteran's service-connected residuals of 
hemangioendothelioma of the right nasal and maxillary sinus.

2.  Entitlement to a temporary total disability rating based 
on individual unemployability due to service-connected 
conditions (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1941 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision issued by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  While the veteran complains of headaches, competent 
medical evidence does not reveal a diagnosis of a chronic 
headache condition.

2.  The veteran is service connected for residuals of 
hemangioendothelioma of the right nasal and maxillary sinus, 
which is evaluated as 50 percent disabling for manifestations 
such as chronic sinusitis, reactive osteitis, headaches, 
nosebleeds, purulent discharge, and crusting.

3.  The veteran's service-connected disability, alone, is not 
sufficiently disabling as to preclude the him from securing 
or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  A diagnosed headache condition is not proximately due to 
or the result of the veteran's service-connected nasal 
condition.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.310, 4.14 (2003).

2.  A TDIU rating is not warranted.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends, in essence, that his service-connected 
nasal condition has caused a headache condition.  Service 
connection is warranted where the evidence shows that a 
disability is proximately due or the result of an already 
service-connected disability. 38 U.S.C.A. § 1110 (West 2002), 
38 C.F.R. § 3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439 
(1995).  The determination of the merits of the claim must be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board notes that 
evidence supporting a claim or being in relative equipoise is 
more than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

Here, the record is void of competent medical evidence which 
reveals a diagnosis of a headache condition.  Service 
connection requires the diagnosis of a current, chronic 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Moreover, service connection is not warranted for 
pain alone.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).  As such, service connection is not warranted for 
complaints of headaches.  Also, the evidence of record does 
not reflect that the veteran has the requisite medical 
training or expertise that would render his opinion competent 
in this matter.  As layman, he is not qualified to render 
opinions as to medical diagnoses, etiology or causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998).  

The Board notes that the veteran's complaints of headaches 
were used in the determination that the veteran was entitled 
to a 50 percent disability rating for his service-connected 
residuals of hemangioendothelioma of the right nasal and 
maxillary sinus.  VA regulations hold that the evaluation of 
the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2003).  While some disabilities may overlap 
to a certain extent, the use of the same manifestations to 
evaluate the separate diseases is to be avoided.  Id.  Here, 
even if the veteran was diagnosed with a separate chronic 
headache condition, the veteran's complaints of headaches 
would not be used to evaluate and support two separate 
ratings.  

In short, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
headaches.  As the preponderance of the evidence is against 
his service connection claim, the doctrine of reasonable 
doubt is not for application.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2003).

The veteran also contends that he is entitled to a TDIU 
rating.  A TDIU rating may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more service-connected disabilities provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(2003).  Where these percentage requirements are not met, 
entitlement to the benefits on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities, and consideration is given to the 
veteran's background including his employment and educational 
history.  38 C.F.R. §§ 3.321(b), 4.16(b) (2003).  

In determining whether the veteran is entitled to a TDIU 
rating, neither non-service-connected disabilities nor 
advancing age may be considered.  38 C.F.R. §§ 4.16(a), 4.19 
(2003).  

The focus of a TDIU claim is on whether the service-connected 
conditions would render it impossible for the average person 
to follow a "substantially gainful occupation."  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Here, the veteran is service connected for residuals of 
hemangioendothelioma of the right nasal and maxillary sinus, 
the manifestations of which are evaluated as 50 percent 
disabling.  As the veteran does not have a service-connected 
disability that is individually evaluated at 60 percent or 
higher or a combination of service-connected disabilities 
with a combined disability evaluation of 70 percent with at 
least one rated as 40 percent disabling, the Board concludes 
that a TDIU is not warranted on a schedular basis.   See 38 
C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2003).  Accordingly, the 
Board must determine whether the veteran is entitled to a 
referral for consideration of a TDIU on an extra-schedular 
basis.

The Board does not have the authority to assign an 
extraschedular TDIU rating in the first instance, although 
appropriate cases must be referred to the Director of the VA 
Compensation and Pension Service for such extraschedular 
consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Here, the veteran's March 2002 formal TDIU claim reflects 
that the veteran did not indicated the highest year he 
completed of his education but his July 1941 Report of 
Induction of Selective Service Man indicates that he had 
completed five years of grammar school.  The March 2002 claim 
reflects that the veteran had been a food inspector with the 
United States Department of Agriculture (USDA) from 1959 to 
1979.  He indicated that he did not leave his last job 
because of his service-connected disability but indicated 
that he had become too disabled to work in 1982.  He stated 
that he last worked fulltime around 1982 but did not indicate 
his place of employment between 1979 and 1982.

His VA treatment records show that the veteran was treated 
for conditions in addition to his service-connected 
disability, to include well-controlled hypertension, stable 
chronic obstructive pulmonary disorder, degenerative joint 
disease, and prostate hypertrophy.

The November 2002 VA examination report reflects that the 
examiner indicated that the veteran's service-connected nasal 
condition had a moderate negative effect on the veteran's 
employability.

To begin, the Board again notes that the veteran, as a 
layperson, is not qualified to render opinions as to medical 
diagnoses, etiology or causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Bostain v. West, 11 Vet. App. 
124, 127 (1998).  As such, his opinion and assertions that he 
is unable to maintain gainful employment due to his service-
connected nasal condition is not a competent medical opinion.  

The record reveals that the veteran has a grammar school 
education and has not maintained fulltime employment in over 
two decades.  The competent medical evidence of record 
reveals that the veteran's service-connected nasal condition 
had a moderate negative effect on his employability.  A 
disability rating itself is recognition that industrial 
capabilities are impaired, and the veteran is in receipt of 
benefits for a 50 percent disability rating due to his 
service-connected condition.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).  As the competent medical evidence of 
record does not indicate that the veteran is incapable of 
substantially gainful employment due to his service-connected 
nasal condition, referral for a TDIU on an extra-schedular 
basis is not warranted.  See 38 C.F.R. §§ 3.321(b)(1), 
4.16(b) (2003).

Unfortunately, although the veteran had extremely commendable 
military service, there simply is no legal basis for granting 
his claim for a TDIU.  And since the preponderance of the 
evidence is against his claim, the benefit-of-the-doubt rule 
does not apply.  See 38 C.F.R. § 3.102 (2003); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

Finally, the file shows that through correspondence, the 
rating decision, and the statement of the case, the veteran 
has been notified of the evidence necessary to substantiate 
his claims.  Relevant VA medical records have been obtained 
and a VA examination has been provided vis-à-vis his TDIU 
claim.  As the veteran has not supplied evidence of a 
diagnosed headache disorder, a VA examination is not 
necessary.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  Also, the veteran was notified via letter in 
September 2002 that private medical records identified by him 
had not been received.  See 38 C.F.R. § 3.159(e) (2003).  The 
Board finds that the notice and duty to assist provisions of 
the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).


ORDER

Service connection for headaches is denied.

A TDIU rating is denied.



	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION
The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



